Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11-12, 15, 17 and 20 of U.S. Patent No. 10783129 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The table below shows how each of these claims is anticipated by the claims of U.S. Patent No. 10783129 B2.

Instant Application 16/987,191
U.S. Patent No. 10783129 B2
1. A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for indexing content offline, the method comprising:
1. (Currently Amended) A method performed by a storage management system residing within a private computer network for indexing content, the method comprising:
identifying an offline copy of a production copy of data files created at a production server, wherein the offline copy includes one or more data files each having keywords and metadata, and wherein the offline copy is stored in one or more secondary storage devices associated with storage management system that are unavailable to and inaccessible by the production server;
 identifying an offline copy of a production copy of data files created at a production server of the private computer network, wherein the offline copy includes one or more data files each having keywords and metadata, wherein the data files are copies of one or more data files of the production copy, and wherein the offline copy of the one or more data files is stored in one or more secondary storage devices associated with the storage management system that are unavailable to and inaccessible by devices on the private computer network;
accessing the identified offline copy by an intermediate server, wherein the intermediate server is separate and distinct from the production server;
accessing the identified offline copy by an intermediate server that is different from the production data server;
and by the intermediate server: restoring the offline copy to the intermediate server to analyze content within the offline copy;
and at the intermediate server: restoring the offline copy to the intermediate server to analyze content within the offline copy;
identifying content keywords from content within the one or more data files of the offline copy on the intermediate server;
identifying keywords from content within the one or more data files of the offline copy on the intermediate server;
and creating or updating a content index based on the keywords identified from the content within the one or more data files of the offline copy on the intermediate server.
creating a content index of the keywords identified from the content within the one or more data files of the offline copy on the intermediate server;
2. The non-transitory computer-readable storage medium of claim 1, wherein creating or updating the content index is based on an indexing policy.
15. (Original) The system of claim 12, wherein the content indexing component is further configured to generate or update the content index based on an indexing policy.
3. The non-transitory computer-readable storage medium of claim 1, wherein creating or updating the content index comprises at least one of: determining whether the identified keywords are encrypted; 
determining a state of data protection of the identified keywords;


 -18-determining whether the identified keywords have associated access control information; 



determining at least a portion of a topology of a network in which the identified keywords is stored; 


and determining whether the identified keywords contain one or more specified text strings or words.
3. (Original) The method of claim 1, wherein creating or updating the content index comprises determining whether the identified keywords are encrypted.

2. (Original) The method of claim 1, wherein creating or updating the content index comprises determining a state of data protection of the identified keywords.
4. (Original) The method of claim 1, wherein creating or updating the content index comprises determining whether the identified keywords have associated access control information.
5. (Original) The method of claim 1, wherein creating or updating the content index comprises determining at least a portion of a topology of a network in which the identified keywords is stored.
6. (Original) The method of claim 1, wherein creating or updating the content index comprises determining whether the identified keywords contain one or more specified text strings or words.
4. The non-transitory computer-readable storage medium of claim 1, the method further comprising querying the content index to identify one or more indexed content items that satisfy a received search query.
12. querying the content index to identify one or more indexed content items that satisfy a received search query.
5. The non-transitory computer-readable storage medium of claim 1, the method further comprising selecting a secondary copy of multiple data files from among multiple secondary copies of the multiple data files based on time required to access each of the multiple secondary copies of the multiple data files.
17. (Currently Amended) The system of claim 12, wherein the content indexing component is further configured to select a secondary copy of the multiple data -5-Application No. 14/880,767 files from among multiple secondary copies of the multiple data files based on time required to access each of the multiple secondary copies of the multiple data files.
6. The non-transitory computer-readable storage medium of claim 1, wherein accessing an offline copy of data that is stored in one or more secondary storage devices of the storage management system includes accessing at least one snapshot of the production copy of data files.
20. (Original) The method of claim 18, wherein accessing an offline copy of data that is stored in one or more secondary storage devices of the storage management system includes accessing backup data files or snapshots of the primary copy of data stored to the one or more secondary storage devices during previous data storage operations.
7. The non-transitory computer-readable storage medium of claim 6, wherein the at least one snapshot is stored on the one or more secondary storage devices.
20. (Original) The method of claim 18, …snapshots of the primary copy of data stored to the one or more secondary storage devices ...
8. The non-transitory computer-readable storage medium of claim 1, wherein the identifying an offline copy includes identifying a copy to use from among multiple offline copies based on a time required to access each of the multiple offline copies.
7. (Original) The method of claim 1, wherein the identifying an offline copy includes identifying a copy to use from among multiple offline copies based on a time required to access each of the multiple offline copies.
9. The non-transitory computer-readable storage medium of claim 1, wherein the content index classifies the identified keywords based on at least one or more user- defined classifications that include administratively defined groups within an organization or organization departments associated with the storage management system.
9. (Original) The method of claim 1, wherein the content index classifies the identified keywords based on at least one or more user-defined classifications that include administratively defined groups within an organization or organization departments associated with the storage management system.
10. The non-transitory computer-readable storage medium of claim 1, wherein the intermediate server is distinct from a data server that performed one or more data storage operations to store the offline copy to the one or more secondary storage devices.
11. (Original) The method of claim 1, wherein the intermediate server is distinct from a data server that performed one or more data storage operations to store the offline copy to the one or more secondary storage devices.
11. The non-transitory computer-readable storage medium of claim 1, wherein the updating the content index comprises associating the one or more data files of the offline copy with the data files of the production copy.
1. (Currently Amended)… updating the content index by associating the one or more data files of the offline copy with the data files of the production copy.

   Claim 12 corresponds to claim 1, and is rejected accordingly.
   Claim 13 corresponds to claim 2, and is rejected accordingly.
   Claim 14 corresponds to claim 3, and is rejected accordingly.
   Claim 15 corresponds to claim 4, and is rejected accordingly.
   Claim 16 corresponds to claim 5, and is rejected accordingly.
   Claim 17 corresponds to claim 6, and is rejected accordingly.
   Claim 18 corresponds to claim 7, and is rejected accordingly.
   Claim 19 corresponds to claim 8, and is rejected accordingly.
   Claim 20 corresponds to claim 9, and is rejected accordingly.
   Claim 21 corresponds to claim 10, and is rejected accordingly.
   Claim 22 corresponds to claim 11, and is rejected accordingly.



Each patent claim in the above chart contains all the limitations recited in the corresponding claim of the current application.  In other words, each patent claim is either 1) narrower than or 2) substantially equivalent to the corresponding claim of the instant application.  It would have been obvious to a person of ordinary skill in the data processing art at the time the invention was made to omit elements when the remaining elements perform as before.  A person of ordinary skill could have arrived at the present claims by omitting the details of the patent claims.  See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before.”).

  
Claims 1, 3, 5 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 and 11of U.S. Patent No. 9,158,835. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
The chart below shows the correspondence between the claims in the current application and the claims in the patent.
Current Application
US 9158835 B2
1
1
3
2-6
5
11
8
8
9
1
10
1
11
1



   Claim 12 corresponds to claim 1, and is rejected accordingly.
   Claim 14 corresponds to claim 3, and is rejected accordingly.
   Claim 16 corresponds to claim 5, and is rejected accordingly.
   Claim 19 corresponds to claim 8, and is rejected accordingly.
  Claim 20 corresponds to claim 9, and is rejected accordingly.
   Claim 21 corresponds to claim 10, and is rejected accordingly.
   Claim 22 corresponds to claim 11, and is rejected accordingly.


Each patent claim in the above chart contains all the limitations recited in the corresponding claim of the current application.  In other words, each patent claim is either 1) narrower than or 2) substantially equivalent to the corresponding claim of the instant application.  It would have been obvious to a person of ordinary skill in the data processing art at the time the invention was made to omit elements when the remaining elements perform as before.  A person of ordinary skill could have arrived at the present claims by omitting the details of the patent claims.  See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before.”).
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over ‘US 9158835 B2‘ further in view of Odom (7,330,997) in further view of Son (7,266,546)
Regarding claim 1, ‘US 9158835 B2‘ discloses the features of claim 1 of the instant application as shown above, 
‘US 9158835 B2‘does not explicitly teach:
one or more secondary storage devices associated with storage management system that are unavailable to and inaccessible by the production server; accessing the identified offline copy by an intermediate server, wherein the intermediate server is separate and distinct from the production server;
 However, Odom discloses:
one or more secondary storage devices associated with storage management system that are unavailable to and inaccessible by the production server; (See Odom, Fig. 9 and column 25, lines 60-67 and column 26, lines 1-10; e.g., column 25, line 66- A computer 100 may need to wait for a remote computer 130 holding a backup file 104 desired for restoration 4, … once a remote computer 130 is located, the restorer uses the backup index 222 to locate and transfer the requested restoration files 44.) 
  At the time the invention was made, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Odom's concept into ‘US 9158835 B2‘  overall method of indexing backup objects, for the benefit of restoring backup contents in the most reliable and prompt manner and also to solve the problem of off-site storage while successfully tackling the issues of data security, assuredness of backup restoration availability when needed, user convenience via simple setup, smoothness of operation so as not to disrupt optimal computer performance during user operation, and overall cost minimization to all participating parties. (Odom, column 2, lines 59-65)  
‘US 9158835 B2‘ in view of Odom does not explicitly teach:
accessing the identified offline copy by an intermediate server, wherein the intermediate server is separate and distinct from the production server;
However, Son discloses:
accessing the identified offline copy by an intermediate server, wherein the intermediate server is separate and distinct from the production server; (See Son, column 5, lines 51 – 55-  in response to a request form an intermediate server received by the communications unit, the control unit distributes content retrieved from the content database to the intermediate server; column 6 lines 11 - 18 -the intermediate server executes the process of generating and managing index information for searching the content database on the central server; see also column 6, line 66- the intermediate server's control unit receives input search criteria (such as keywords), searches the indexes stored in the storage according to the search criteria, and returns search results to the user terminal) 
  At the time the invention was made, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Son's concept into ‘US 9158835 B2‘ in view of Odom’s overall system, for the benefit of reducing workload of a server (i.e., load balancing) by distributing the indexing task to one or more remote servers.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over ‘US 9158835 B2‘ further in view of Odom (7,330,997) in further view of Son (7,266,546)
Regarding claim 10, ‘US 9158835 B2‘ discloses the features of claim 10 of the instant application as shown above, 
‘US 9158835 B2’ in view of Odom does not explicitly teach:
wherein the intermediate server is distinct from a data server that performed one or more data storage operations to store the offline copy to the one or more secondary storage devices. 
  However Son discloses:
wherein the intermediate server is distinct from a data server that performed one or more data storage operations to store the offline copy to the one or more secondary storage devices.  (See Son, column 5, lines 51 – 55- in response to a request form an intermediate server received by the communications unit, the control unit distributes content retrieved from the content database to the intermediate server ;)  
   At the time the invention was made, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Son's concept into ‘US 9158835 B2‘ in view of Odom’s overall system, for the benefit of reducing workload of a server (i.e., load balancing) by distributing the indexing task to one or more remote servers.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bolik (US 2003/0196052) in view of Lunt et al. (US 2006/0277154) in view of Odom (7,330,997) in further view of Son (7,266,546)



     Regarding claim 1, Bolik discloses: A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for indexing content offline, the method comprising: identifying an offline copy of a production copy of data files created at a production server, (See Bolik, Figure 1 and paragraph 25: backup objects received from the backup client programs to the backup storage; paragraph 26 lines 1 – 6, e.g. line 4: The entry 50 includes a unique identifier 52 that uniquely identifies the backup object and entry in the backup database 14; see also [0024] A server 2 is in communication with multiple client computers 4a, 4b over a network 6. The network 6 may comprise any network known in the art, such as the Internet, an Intranet, Storage Area Network (SAN), Local Area Network (LAN), Wide Area Network (WAN), etc., using any network protocol known in the art. The server 2 maintains a backup storage 8 to store backup data from the clients 4a, 4b. )  wherein the offline copy includes one or more data files each having keywords and metadata, (See Bolik- Figure 1 and paragraph 25: backup file in the backup storage is distinguishable from the original file on the client side, paragraphs 25 - 26: backup objects are searchable and indexable, and entry is created for each backup object, each entry including attributes, e.g., file name, location, group, etc. [Wingdings font/0xE0] suggests that backup objects contain keywords and metadata); 
and wherein the offline copy is stored in one or more secondary storage devices associated with storage management system;  (See Bolik- Figure 1 and paragraph 25: backup files received from the backup client programs to the backup storage, which is analogous to the claimed secondary storage device)
identifying content keywords from content within the one or more data files of the offline copy; and creating or updating a content index based on the keywords identified from the content within the one or more data files of the offline copy.  (See Bolik, paragraph 25 line 4 and paragraph 26 lines 1 - 4: searchable and indexable information on backed-up files is created after backup files are confirmed as written to the backup storage),
     However Bolik does not disclose: 
that are unavailable to and inaccessible by the production server; accessing the identified offline copy by an intermediate server, wherein the intermediate server is separate and distinct from the production server; and by the intermediate server: restoring the offline copy to the intermediate server to analyze content within the offline copy; identifying content keywords from content within the one or more data files of the offline copy on the intermediate server; and creating or updating a content index based on the keywords identified from the content within the one or more data files of the offline copy on the intermediate server.
     However Lunt discloses:  
identifying content keywords from content within the one or more data files of the offline copy; and creating or updating a content index based on the keywords identified from the content within the one or more data files of the offline copy; (Lunt teaches identifying keywords from files having keywords, creating a content index classifying the identified keywords based on classifications including level of confidentiality of content of the file in at least paragraphs 25, 82, 86 - 88, 91, 93 and TABLE 1; e.g. see [0082], line 2- create an index entry for each character string in the body of these files. (Examiner interprets character string as keyword)) 
   At the time the invention was made, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Lunt's concept into Bolik’s overall system, for the benefit of identifying keywords of offline copy, thus enabling classification of the offline copy based on the attributes derived from the identified keywords.
  However Bolik in view of Lunt does not disclose: 
that are unavailable to and inaccessible by the production server;
   However Odom discloses: 
that are unavailable to and inaccessible by the production server;
(See Odom, Fig. 9 and column 25, lines 60-67 and column 26, lines 1-10; e.g., column 25, line 66- A computer 100 may need to wait for a remote computer 130 holding a backup file 104 desired for restoration 4, … once a remote computer 130 is located, the restorer uses the backup index 222 to locate and transfer the requested restoration files 44.) 
  At the time the invention was made, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Odom's concept into Bolik in view of Lunt's overall method of indexing backup objects, for the benefit of restoring backup contents in the most reliable and prompt manner and also to solve the problem of off-site storage while successfully tackling the issues of data security, assuredness of backup restoration availability when needed, user convenience via simple setup, smoothness of operation so as not to disrupt optimal computer performance during user operation, and overall cost minimization to all participating parties. (Odom, column 2, lines 59-65)  
  However Bolik in view of Lunt in view of Odom does not disclose: 
accessing the identified offline copy by an intermediate server, and by the intermediate server: restoring the offline copy to the intermediate server to analyze content within the offline copy; identifying content keywords from content within the one or more data files of the offline copy on the intermediate server; and creating or updating a content index based on the keywords identified from the content within the one or more data files of the offline copy on the intermediate server.
     However Son discloses: 
accessing the identified offline copy by an intermediate server, and by the intermediate server: restoring the offline copy to the intermediate server to analyze content within the offline copy; identifying content keywords from content within the one or more data files of the offline copy on the intermediate server; and creating or updating a content index based on the keywords identified from the content within the one or more data files of the offline copy on the intermediate server. (See Son, column 5, lines 51 – 55-  in response to a request form an intermediate server received by the communications unit, the control unit distributes content retrieved from the content database to the intermediate server; column 6 lines 11 - 18 -the intermediate server executes the process of generating and managing index information for searching the content database on the central server; see also column 6, line 66- the intermediate server's control unit receives input search criteria (such as keywords), searches the indexes stored in the storage according to the search criteria, and returns search results to the user terminal) 
  At the time the invention was made, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Son's concept into Bolik in view of Lunt in view of Odom's overall system, for the benefit of reducing workload of a server (i.e., load balancing) by distributing the indexing task to one or more remote servers.

  Claim 12 corresponds to claim 1 and are rejected accordingly.


  Regarding claim 2, Bolik in view of Lunt in view of Odom in view of Son discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites: wherein creating or updating the content index is based on an indexing policy.  (See Bolik, paragraph 14, paragraph 30, paragraph 42, et seq.) .

     Claim 13 corresponds to claim 2 and are rejected accordingly.

    Regarding claim 3, Bolik in view of Lunt in view of Odom in view of Son discloses all of the features with respect to claim 1 as outlined above. Bolik does not clearly disclose: wherein creating or updating the content index comprises at least one of: determining whether the identified keywords are encrypted; determining a state of data protection of the identified keywords; -18-determining whether the identified keywords have associated access control information;  determining at least a portion of a topology of a network in which the identified keywords is stored; and determining whether the identified keywords contain one or more specified text strings or words.  
     However Lunt discloses:
wherein creating or updating the content index comprises at least one of:
determining a state of data protection of the identified keywords;  (Lunt: paragraphs 86 - 88, 91, 93 and TABLE 1; e.g.  [0087], line 10- The confidential target character list V contains a set of target character strings that, if found in a given file, would indicate that the file contains information contains personal or confidential material.) 
determining whether the identified keywords have associated access control information;  (Lunt: paragraphs 86 - 88, 91, 93 and TABLE 1).  
and determining whether the identified keywords contain one or more specified text strings or words.  (Lunt: paragraphs 86 - 88, 91, 93 and TABLE 1).
   At the time the invention was made, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Lunt's concept into Bolik’s overall system, for the benefit of identifying keywords of offline copy, thus enabling classification of the offline copy based on the attributes derived from the identified keywords.
   However Bolik in view of Lunt  does not clearly disclose:-18-
determining whether the identified keywords are encrypted; determining at least a portion of a topology of a network in which the identified keywords is stored;
     However Odom discloses:
determining whether the identified keywords are encrypted;  (See Odom discloses, at least in Figure 12 element 231 and column 17 line 18, identifying the encryption used for the backed-up content.) 
determining at least a portion of a topology of a network in which the identified keywords is stored;  (Odom discloses determining a remote computer from which backed-up content is restored based on the availability or reliability of multiple remote computers within the network in column 25 lines 60 - 66.)
  At the time the invention was made, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Odom's method of determining encryption state into Bolik in view of Lunt's overall method of indexing backup files, for the benefit of providing information regarding data protection of backup files so that the user may access the files accordingly.

   Claim 14  corresponds to claim 3 and is rejected accordingly.

   Regarding claim 4, Bolik in view of Lunt in view of Odom in view of Son discloses all of the features with respect to claim 1 as outlined above. Claim 4 further recites:
the method further comprising querying the content index to identify one or more indexed content items that satisfy a received search query.   (See Bolik, Figure 7 elements 316, 318 and 320, paragraph 43: DELETE request with the unique object identifier, delete an object entry so that object is no longer part of the backup database subsequent to querying the backup database for object entries that correspond to the DELETE request with object ID, wherein the querying is in response to receiving a DELETE request),

   Claim 15  corresponds to claim 4 and is rejected accordingly.



   Regarding claim 5, Bolik in view of Lunt in view of Odom in view of Son discloses all of the features with respect to claim 1 as outlined above. Bolik in view of Lunt does not clearly disclose: the method further comprising selecting a secondary copy of multiple data files from among multiple secondary copies of the multiple data files based on time required to access each of the multiple secondary copies of the multiple data files.  
   However Odom discloses:
selecting a secondary copy of multiple data files from among multiple secondary copies of the multiple data files based on time required to access each of the multiple secondary copies of the multiple data files.  (See Odom, Figures 2 – 3, column 25 lines 60 – 66, et seq.) 
  At the time the invention was made, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Odom's concept into Bolik's overall method of indexing backup objects, for the benefit of restoring backup contents in the most reliable and prompt manner.

  Claim 16  corresponds to claim 5 and is rejected accordingly.


   Regarding claim 6, Bolik in view of Lunt in view of Odom in view of Son discloses all of the features with respect to claim 1 as outlined above. Claim 6 further recites:
wherein accessing an offline copy of data that is stored in one or more secondary storage devices of the storage management system includes accessing at least one snapshot of the production copy of data files.   (See Bolik, Figure 1 and paragraph 25: backup objects received from the backup client programs to the backup storage, which is analogous to the claimed secondary storage device; paragraph 26 lines 1 – 6, e.g. line 4: The entry 50 includes a unique identifier 52 that uniquely identifies the backup object and entry in the backup database 14 ;)

   Claim 17  corresponds to claim 6 and is rejected accordingly.

 Regarding claim 7, Bolik in view of Lunt in view of Odom in view of Son discloses all of the features with respect to claim 6 as outlined above. Claim 7 further recites:
wherein the at least one snapshot is stored on the one or more secondary storage devices.   (See Bolik, Figure 1 and paragraph 25: backup objects received from the backup client programs to the backup storage, which is analogous to the claimed secondary storage device; paragraph 26 lines 1 – 6, e.g. line 4: The entry 50 includes a unique identifier 52 that uniquely identifies the backup object and entry in the backup database 14 ;)

   Claim 18  corresponds to claim 7 and is rejected accordingly.


   Regarding claim 8, Bolik in view of Lunt in view of Odom in view of Son discloses all of the features with respect to claim 1 as outlined above. Bolik in view of Lunt does not clearly disclose:
wherein the identifying an offline copy includes identifying a copy to use from among multiple offline copies based on a time required to access each of the multiple offline copies.  
   However Odom discloses:
wherein the identifying an offline copy includes identifying a copy to use from among multiple offline copies based on a time required to access each of the multiple offline copies.  (Odom discloses, at least in Figure 13 and column 25 lines 60 - 66, identifying a remote computer from which backed-up content may be restored based on the reliability and/or availability (i.e., time required to access) of multiple remote computers, each of which stores the backed up content.) 
  At the time the invention was made, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Odom's concept into Bolik in view of Lunt's overall method of indexing backup files, for the benefit of restoring backup contents in the most reliable and prompt manner.


       Claim 19  corresponds to claim 8 and is rejected accordingly.


    Regarding claim 9, Bolik in view of Lunt in view of Odom in view of Son discloses all of the features with respect to claim 1 as outlined above. Bolik does not clearly disclose:
wherein the content index classifies the identified keywords based on at least one or more user- defined classifications that include administratively defined groups within an organization or organization departments associated with the storage management system.  
    However Lunt discloses:
wherein the content index classifies the identified keywords based on at least one or more user- defined classifications that include administratively defined groups within an organization or organization departments associated with the storage management system.  (Lunt teaches the concept of identifying keywords from files having keywords, creating a content index classifying the identified keywords based on user-defined classifications in at least paragraphs 25, 82, 86 - 88, 91, 93 and TABLE 1.)  
   At the time the invention was made, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Lunt's concept into Bolik's overall method, for the benefit of identifying keywords of offline copy, thus enabling classification of the offline copy based on the attributes derived from the identified keywords.


    Claim 20  corresponds to claim 9 and is rejected accordingly.

  Regarding claim 10, Bolik in view of Lunt in view of Odom in view of Son discloses all of the features with respect to claim 1 as outlined above. Bolik in view of Lunt in view of Odom does not clearly disclose: wherein the intermediate server is distinct from a data server that performed one or more data storage operations to store the offline copy to the one or more secondary storage devices.  
   However Son discloses:
wherein the intermediate server is distinct from a data server that performed one or more data storage operations to store the offline copy to the one or more secondary storage devices.  (See Son, column 5, lines 51 – 55- in response to a request form an intermediate server received by the communications unit, the control unit distributes content retrieved from the content database to the intermediate server ;)  
   At the time the invention was made, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Son's concept into Bolik in view of Lunt in view of Odom’s overall system, for the benefit of reducing workload of a server (i.e., load balancing) by distributing the indexing task to one or more remote servers.


  Claim 21  corresponds to claim 10 and is rejected accordingly.


  Regarding claim 11, Bolik in view of Lunt in view of Odom in view of Son discloses all of the features with respect to claim 1 as outlined above. Claim 11 further recites:
wherein the updating the content index comprises associating the one or more data files of the offline copy with the data files of the production copy.  (See Bolik paragraph 26 lines 6 - 10: file path/name field includes the directory path and the file name of the file that was backed up from the client. The file path/name field may include the name of the location of the file in the file directory on the client that submitted the file) 

  Claim 22  corresponds to claim 11 and is rejected accordingly.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166